CARTER, Judge.
This appeal concerns the second judgment issued by the trial court in this case. The trial court granted a summary judgment in favor of the St. Tammany Fire Protection District No. 1 in its reconventional demand against the plaintiffs seeking a declaratory judgment on the applicability of LSA-R.S. 42:457 to the plaintiffs’ request for deduction of dues from their salaries for the Slidell Fire Fighters Association. Considering we have rendered judgment reversing the trial court’s sustaining of the District’s peremptory exception raising the objection of no cause of action, on the basis that LSA-R.S. 42:457.1 is the applicable statute, we hereby reverse the trial court’s judgment granting the motion for summary judgment for the reasons set forth in Smith, et al. v. St. Tammany Fire Protection District No. 1, 97-CA-2003, - So.2d -, 1998 WL 682932 (La.App. 1st *623Cir.1998), with all costs of this appeal assessed against St. Tammany Fire Protection District No. 1.
REVERSED.